DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sasaki et al, US 2016/0281663 [Sasaki].
Regarding claim 1, with reference to figures 1-9, Sasaki discloses an internal combustion engine (1) comprising:
an engine cylinder (2) comprising a cylinder head (6) and cylinder sidewalls (apparent from figures);
a piston (14) that reciprocates within the engine cylinder, wherein the piston, the cylinder head, and the cylinder sidewalls at least partially define a combustion chamber (16);
one or more fuel injectors (28) positioned to introduce fuel into the combustion chamber; and
an engine control module (PCM, 44) in electronic communication with the one or more fuel injectors, the engine control module comprising a processor and a memory storing a computer readable instruction set (paragraph 38) that, when executed causes the processor to:
determine whether the internal combustion engine is operating at conditions at which a super knock condition may occur (determines that the engine runs in the low speed, high load region which is best understood from the instant specification to be a region where super knock is likely); and
in response to determining that the engine is operating at conditions at which the super knock condition may occur, command one or more fuel injectors to operate under a split injection mode (figure 5; paragraph 52) in which the one or more injectors:
inject fuel into the combustion chamber in at least a primary injection pulse, and
inject fuel into the combustion chamber in a secondary injection pulse (three injections, the first injection being the main injection since it comprises the majority of the fuel (at least 50%)) that occurs later than the primary injection pulse.
See at least paragraphs 8, 9, 31-40 and 48-54. 
Sasaki lacks wherein the secondary injection pulse injects 20% or less of a total amount of fuel injected into the combustion chamber.
However, Sasaki discloses that the split injection is useful to control the pre-ignition using the latent heat of vaporization, and that injecting more fuel in the primary injection than in the secondary injection and therefore recognizes that the split injection amounts are a result-effective variable for the purpose of knock mitigation.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention 
Regarding claim 2, Sasaki further discloses wherein in the split injection mode the one or more fuel injectors inject fuel into the combustion chamber a tertiary injection pulse that occurs later than the secondary injection pulse.
Regarding claim 8, Sasaki further discloses wherein the secondary injection pulse begins at crank angles later than 120 degrees before top dead center. 
Regarding claim 9, Sasaki further discloses wherein the computer readable instruction set, when executed, further causes the processor to determine whether the internal combustion engine is operating at conditions at which the super knock condition is unlikely to occur, and  in response to determining that the engine is operating at conditions at which the super knock condition is unlikely to occur, command the one or more fuel injectors to inject the fuel into the combustion chamber in a single pulse injection (e.g., figure 5, bottom graphic).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 1 above, and further in view of Inoue et al, US 2019/0093575 [Inoue].
Regarding claim 6, Sasaki lacks further comprising a compressor that increases a pressure of air in an intake manifold that is in selective fluid communication with the combustion chamber.
However, with reference to figure 1, Inoue discloses an engine wherein a split fuel injection is used to control the engine to prevent pre-ignition in a low speed, high 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sasaki to include a compressor as taught by Inoue since such devices are commonly employed in engines in order to increase power and downsize the engine for efficiency.
Regarding claim 7, Sasaki lacks wherein commanding the one or more fuel injectors to operate in the split injection mode comprises maintaining an air-fuel ratio in the combustion chamber within 3% of a stoichiometric ratio.
Inoue further discloses that the engine is operated at stoichiometric with a tolerance of 20%.  See paragraphs 205-219.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to maintain the air-fuel ratio of the engine close to stoichiometric since this is a range that overlaps with the range of Inoue and such an approach is useful to improve Sasaki due to the increased fuel and thus charge-cooling effects, further mitigating the likelihood of super-knock while maintaining emissions equipment performance.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 1 above, and further in view of Miersch-Wiemers et al, US 2011/0238283 [Miersch-Wiemers] as evidenced by PerformanceTrends.com (http://www.performancetrends.com/Definitions/Cylinder-Pressure.htm#:~:text=Combustion%20%2F%20Expansion%20Stroke&text=Peak%20cylinder%20pressures%20near%20TDC,it%20forces%20the%20piston%20down.) [PerformanceTrends].
Regarding claim 19, Sasaki addresses knock when it is determined that the engine is operating in the low speed, high load region which is understood to be indicative that super knock may occur and thus Sasaki discloses that one condition of super knock is engine speeds below 3000 RPM (see figure 4, first range).  Sasaki lacks wherein the condition may occur at cylinder pressures above 12 bar.
However, Miersch-Wiemers discloses a method for determining and reducing super knock, wherein combustion chamber pressure in each cylinder is compared to a threshold value set in accordance with the engine’s operating point.  See paragraphs 27-28.  PerformanceTrends discusses that peak pressures in the cylinder can be in the range of 300psi (~20.7 bar) at low loads and 1000psi (~68.9 bar) at high loads.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to consider pressures above 12 bar as indicating super knock in the system of Sasaki since Miersch-Wiemers discloses that pressures above a threshold value are known to indicate super knock conditions which is useful in then mitigating the condition to avoid engine failure or deterioration, and cylinder combustion pressures are known to exceed 12 bar under all load conditions as evidenced by PerformanceTrends.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 1 above, and further in view of Surnilla et al, US 2016/0169147 [Surnilla].
Regarding claim 20, Sasaki does not explicitly disclose wherein the primary and the secondary injection pulse each extend for at least 300 microseconds.  
However, Surnilla discloses a method and system for injecting fuel, wherein at higher and longer fuel injector pulse widths greater than 500 microseconds the injector flow is a nominal amount and that for values below this amount, some correction is required to get the nominal fuel amount, for instance in ranges over 400 microseconds but less than 500 microseconds.  In other words, Surnilla suggests that typical injection pulses extend for at least 300 microseconds.  See at least paragraphs 91 and 96-97.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that the system of Sasaki injects fuel with pulses of at least 300 microseconds since Surnilla discloses that longer pulse widths ensure nominal fuel flow, thereby helping to ensure that Sasaki injects the desired amount of fuel and can maximally take advantage of cylinder cooling effects caused by latent heat of vaporization of the fuel in the cylinder.
Regarding claim 21, Sasaki lacks wherein the one or more fuel injectors inject the fuel at a pressure of at least 100 bar.
However, Surnilla discloses that pressure can be delivered to injectors at a variable rate between 15 and 200 bar, for direct injection engines to control the flow rate and amount of fuel to the engine.  See paragraphs 2 and 54-55.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize pressure in the fuel system of Sasaki to exceed 100 bar as taught by Surnilla because this allows for metered control of the fuel injection amount and flow rate to the engine, better atomization of fuel for knock mitigation. 
Claim(s) 10, 11, 13-18 and 22-24 are rejected under 35 U.S.C. 103 as unpatentable over Sasaki or, in the alternative, as obvious over Sasaki in view of Inoue, Sasaki in view of Miersch-Wiemers as evidenced by PerformanceTrends or Sasaki in view of Surnilla.
Regarding claims 10, 11, 13-18 and 22-24, these claims are substantially similar to claims 1, 2, 6-9 19-21 above and are rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity.
Response to Arguments
Applicant’s arguments, filed 25 September 2020, with respect to the rejections under 35 USC 112b have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. 
Applicant's remaining arguments filed 25 September 2020 have been fully considered but they are not persuasive.
Applicant argues that Sasaki does not disclose that the second fuel injection is less than 20% of total fuel injected because Sasaki only discloses 40% and further argues that Sasaki does not recognize that this value is a result effective variable.  The Examiner respectfully disagrees.  Sasaki does not limit the teaching to only 40%.  Nothing in Sasaki suggests that 40% in the first region where super knock may occur is a critical value.  Instead Sasaki suggests that making the first (main) fuel injection pulse larger compared to the second fuel injection pulse is relevant to using the latent heat of vaporization of the fuel to reduce cylinder temperatures and thus reduce knocking while maintaining torque output.  Sasaki further recognizes using multiple pulses to reduce knocking.  Therefore a person skilled in the relevant art would recognize that the 
Applicant next argues that Inoue lacks sufficient specificity to reject claim 15, citing MPEP 2131.03 as support.  The Examiner respectfully disagrees.  Inoue overlaps the claimed value with a larger one for sure, but the facts of this case are more similar to ClearValue than Atofina mentioned in the relevant portion of the MPEP cited by Applicant.  In ClearValue the court noted that even though the art taught a broader range, there is no allegation of criticality or any evidence demonstrating any difference across the range.  Such is the case here where, again, Applicant’s specification does not explicitly state that this value is critical or makes a difference, and suggests other values (for example, 5% or 2%) as well.  This wider range of disclosed versus claimed values again suggests a lack of criticality.  To avail himself of Atofina, Applicant would have to show evidence that the value was defined as critical and that the prior art would have operated differently outside the claimed range, which Applicant has not done here.  Accordingly the rejection in view of Inoue is maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747